DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 12/23/2019 has been entered. Claims 1-10 have been canceled and Claims 11-20 have been newly added. Accordingly, Claims 11-20 are currently pending and under examination on the merits.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim recites an improper Markush language. A proper Markush language recites alternatives in the format “selected from the group consisting of A, B and C” (MPEP § 2173.05(h)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “a composition comprising 1,1,1,2,3,3-hexafluoropropane in a liquid/gas state composed of a liquid phase and a gas phase” in Claims 11 and 14 renders the claims vague and indefinite. The term “liquid/gas state” in the limitation is interpreted as “liquid or gas state” and 1,1,1,2,3,3-hexafluoropropane can only be liquid phase or gas phase. Thus it is not clear whether the phrase “composed of a liquid phase and a gas phase” in the limitation refers to the 1,1,1,2,3,3-hexafluoropropane or to other non-recited component/s in the container.
	The limitation “A container …containing a composition …said composition comprising an oxygen concentration in said gas phase of at most 5000 ppm by volume at a temperature of 25º C” in Claim 14 renders the claimed vague and indefinite because in view of the limitation, the container can either be open or closed, and thus it is unclear how the container can only comprise oxygen at an amount of at most 5000 ppm by volume if the container is open to air. One would expect for the open container to comprise a higher amount of oxygen than what is claimed.
	Claims 12-13 and 15-20 are also rendered indefinite for depending on Claims 11 and 14.
The term “type” in Claim 19 renders the claim vague and indefinite because the term does not limit the claim to the species recited in the claim, i.e. polyether and polyol, and thus is unclear as to how much variation of the recited species are tolerated by the use of term “type”. The rejection is obviated by removing “type”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EPA (“NEW CHEMICAL ALTERNATIVE FOR OZONEDEPLETING SUBSTANCES: HFC-236EA” Oct. 02, 2008, pages 1-2) in view of Patent number US1,858,022 (US’022 hereinafter) and Patent application publication number US2015/0051426A1 (US’426 hereinafter).
	Regarding Claims 11-12 and 14-15, EPA teaches that 1,1,1,2,3,3-hexafluoropropane (HFC-236ea) is an alternative for 1,2-dichloro-1,1,2,2-tetrafluoroethane (CFC-114) refrigerant in chillers and high-temperature industrial heat pumps. However, EPA fails to teach the storage method of HFC-236ea and container for storing HFC-236ea as instantly claimed. 
	These deficiencies are cured by US’022 and US’426. 
	US’022 teaches that halogenated aliphatic hydrocarbons decompose when exposed to substances such as air, moisture, light and heat (col. 1, lines 1-35). Thus based on the teachings of US’022, a skilled would understand that HFC-236ea, a halogenated aliphatic hydrocarbon, would decompose under the influence of the aforementioned substances and would avoid/minimize contact of HFC-236ea with these substances including the oxygen necessarily comprised in air.
	Furthermore, US’426 teaches a method and container for storing tetrafluoropropene such as 2,3,3,3-tetrafluoropropene (HFO-1234yf). US’426 teaches that HFO-1234yf is also used as a refrigerant ([0004]) and decomposes via ° C.
The Examiner notes that HFO-1234yf of US’426 is also a specie of US’022’s halogenated aliphatic hydrocarbon and the same decomposition has been observed in US’426 when exposed to oxygen. Hence, knowing that halogenated aliphatic hydrocarbons decompose when exposed to air in view of the teaching of US’022, a skilled artisan would have been motivated to use the storing method and the container of US’426 to store HFC-236ea refrigerant of EPA with a reasonable expectation of success in reducing the decomposition of HFC-236ea.
	
	Regarding Claims 13 and 16, the instant specification describes that during storage of HFC-236ea, the formation of impurities has to be minimized (page 1, lines 20-21) and that after closing the container for storage according to the invention, the content weight in the liquid phase of compound A remained at less than 5000 ppm (page 2, lines 1-2). Thus, if HFC-236ea refrigerant is stored according to the storage method of US’426 (which is the same storage method as instantly claimed), a skilled artisan would have a reasonable expectation of success in minimizing the formation of impurities such as compound A to an amount as claimed.
	Regarding Claim 17, US’426 teaches in [0031] that the container is pressure resistant container at a maximum pressure of 20 MPa (i.e. up to 200 bar).

	Regarding Claim 20, if a skilled artisan uses the same oxygen content of US’426 to store HFC-236ea of EPA, i.e. at least 3 vol ppm and less than 3,000 vol ppm, then the remaining composition of the container would be HFC-236ea at an amount of about 99.76% to 99.99% by weight (see Table below for calculation):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for storing 1,1,1,2,3,3-hexafluoropropane according to Claim 11 and use the container for storing 1,1,1,2,3,3-hexafluoropropene according to Claim 14 in view of the combination of EPA, US’022 and US’426.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EPA (“NEW CHEMICAL ALTERNATIVE FOR OZONEDEPLETING SUBSTANCES: HFC-236EA” Oct. 02, 2008, pages 1-2) in view of Patent number US1,858,022 (US’022 hereinafter) and Patent application publication number US2015/0051426A1 (US’426 hereinafter) as applied to Claims 14-18 and 20 above, and further in view of Patent application publication number US2012/0021247A1 (US’247).
	The teachings of EPA, US’022 and US’426 have been set forth. Furthermore, US’022 teaches that the halogenated aliphatic hydrocarbons, when exposed to metal surfaces, result in the corrosion of these surfaces (col. 1, lines 20-25). As set forth above, US’426 teaches that the container of refrigerant is metal based and thus a skilled artisan would expect for HFC-236ea refrigerant, also a halogenated aliphatic hydrocarbon, to corrode the metal based container when HFC-236ea is stored in the container of US’426 . However, none of the aforementioned references teaches that the internal surface of the container is at least partially covered with a coating comprising zinc or with a resin of polyether or polyol type.
	The deficiency is cured by US’247. The reference teaches that refrigerants such as HFO-1234yf is unstable when contacted with metal surface and that a coating is used to cover and shield the metal surface ([0008]). US’247 teaches in [0011] the use of different coating materials including zinc-based coating as instantly claimed.
	Hence a skilled artisan would have been motivated to use the coating material of US’247 in the combination of EPA, US’022 and US’426 with a reasonable expectation of success in shielding the internal surface of the metal-based container that is used to store HFC-236ea.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to coat the internal surface of the container .


Conclusion
	Claims 11-20 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622